Citation Nr: 1445729	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement for service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1961 to August 1981.

This matter comes before the Board of Veteran Appeal (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran seeks service connection for diabetes mellitus, type II, and prostate cancer due to herbicide exposure.  

This matter was remanded in November 2013 for additional development related to the Veteran's possible exposure to herbicides.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained duplicative and non-relevant documents with respect to this appeal.


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Base in Takhli, Thailand, from July 1972 to August 1973 as a munitions system supervisor.
 
2.  Herbicide exposure during the Veteran's period of active military service has not been established.
 
3.  The Veteran's diabetes mellitus, type II, did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.
 
4.  The Veteran's prostate cancer did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4)  degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2008 letter, sent prior to the June 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for diabetes mellitus and prostate cancer on a direct basis and advised the Veteran of such evidence and information necessary to substantiate his claims based on herbicide exposure.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Moreover, a review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the RO to contact the appropriate authorities to secure the Veteran's complete service personnel records.  A full record of the Veteran's military personnel records were obtained and included in the Veteran's electronic claims file in November 2013.  The Board directed the RO to send the U.S. Army Joint Services Records Research Center (JSRRC) a request for any information to corroborate the Veteran's claimed exposure to Agent Orange while stationed in Takhli, Thailand from July 1972 to August 1973.  The request to the JSRRC was to seek, if possible, verification whether the Veteran's MOS as a munitions system supervisor would have placed him near the perimeter of the airbase and to obtain an aerial photograph or map of the Royal Thai Air Force Base in Takhli with identification of the munitions dump in relation to the perimeter of the base.  In November 2013, the AMC sent a request to the U.S. Army JSRRC.  The JSRRC provided a response stating no records were located.  The AMC also inquired for these records to the Air Force Archivist.  The Air Force Archivist provided a response in April 2014 with a history of vegetation control references from the official U.S. Air Force unit histories at Takhli Royal Thai Air Force Base.  In July 2014, the Appeals Management Center issued a supplemental statement of the case after considering the above additional evidence.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Relevant to the duty to assist, the Veteran's service treatment records and service personnel records as well as private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and prostate cancer; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diseases are the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran is claiming service connection for diabetes mellitus and prostate cancer as a result of his exposure to herbicides while working at the base perimeter when stationed at the Royal Thai Air Force Base in Takhli, Thailand.  Specifically, he claims that he worked near the flight line in the munition maintenance storage area, which was located near the base perimeter at the airbases in Thailand, and volunteered to perform perimeter patrols.  The Veteran's statements allege that the whole airbase was sprayed with Agent Orange several times by C-123 aircraft at night.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Diabetes mellitus and prostate cancer are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or at the Korea DMZ.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or at the Korea DMZ is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii) and (iv).

The Veteran's service personnel records show that his military occupational specialty (MOS) was a munitions system supervisor, and that he was at the Royal Thai Air Force Base in Takhli, Thailand, from July 1972 to August 1973.

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Takhli Airbase.  See M21-1MR at IV.ii.2.C.10.qq.  The M21-1MR notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

A Memorandum for the Record from the VA Compensation Service states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  Such Memorandum states there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand Contemporary Historical Examination of Current Operations (CHECO) report did not report the use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam. If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to United States Army and Joint Services Records Research Center (JSRRC) for any information that Compensation Services could not provide to corroborate any claimed exposure.

In a June 2014 Memorandum, the AMC made a formal finding as to the lack of information required to corroborate the Veteran's allegation of exposure to herbicide.  The AMC determined that the evidence obtained failed to confirm the Veteran's exposure to Agent Orange.  The JSRRC Coordinator, who had drafted this Memorandum, noted the review of the Veteran's personnel file. The JSRRC's responded that it was not able to locate the historical records of the Veteran's squadron or its higher Headquarters and directed VA to seek the information from the Air Force Historical Research Agency.  The Air Force Archivist from the Air Force Historical Research Agency responded that herbicide was not used at Takhli during the Veteran's tour of duty.  

The Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Takhli Airbase in Thailand, as such are based on official records, including the service personnel records which were created contemporaneously with his service.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in Takhli, Thailand where he served as a munitions system supervisor in a Munitions Maintenance Squadron.  The Veteran earned both the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, the Veteran has not alleged that he was ever in Vietnam, only that he supported air operations into Vietnam from his duty station in Thailand.  The Veteran has provided details about his service, including statements that he worked near the flight line in the munition maintenance storage area located near the perimeter of the Takhli Airbase and volunteered to performed perimeter patrols.  The Veteran has also stated that the whole airbase was sprayed with Agent Orange several times by C-123 aircraft at night.  The Veteran has not provided any corroborating evidence of his herbicide exposure.

The Veteran's personnel records show that he was highly praised for his performance as a munitions system supervisor.  However, there is no mention of the Veteran volunteering for perimeter patrol duties.  The Air Force Archivists report identified the existence of a separate Security Police Squadron and that additional security was provided by a 125-man Thai Royal Air Force external patrol.  Based on these facts, the Air Force Archivist inferred that there would have been no need for the Veteran serve on any perimeter patrol duties.

In sum, the Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was required to work at or near the base perimeters while serving at Takhli Airbase.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptive exposed while in Thailand.  Thus, he is not entitled to any presumption that would result from such exposure.

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In this regard, the Board has considered the Veteran's assertions that he was exposed to herbicides while working near the flight line; however, these assertions are not adequate to establish actual exposure to herbicides during such service.  Indeed, the Board initially notes that the Veteran, while competent to report the events in service, is not competent to report that any substances used to clear vegetation around the flight line were tactical herbicides or that any spraying on base was tactical herbicides such as Agent Orange.  In this context, the Board refers to the Memorandum from the VA Compensation Service which states that (1) there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand and (2) there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of allied bases in Thailand.  An April 2009 letter from the JSRRC stated they could not verify that the Veteran was exposed to herbicides while serving at the Royal Thai Air Force Base in Takhli, Thailand.  The Air Force Archivist's report of the Veteran's unit details that herbicides had not been acquired and were expected to be acquired by June 30, 1973.  Moreover, the unit history stated that in July 1973, the Civil Engineering Squadron contracted out vegetation control duties to a local Thai company.  The archivist inferred that since the U.S. Air Force could not acquire herbicides, a Thai contractor was even less likely to possess herbicides.  Furthermore, the use of a Thai contractor implied the heavy use of lawnmowers.  This evidence preponderates against any finding that the Veteran was directly exposed to tactical herbicides during service. 

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure was shown, entitlement to service connection for diabetes mellitus and/or prostate cancer based upon herbicide exposure is not warranted in this case.

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes mellitus, type II, and/or prostate cancer during service or that such disorders are otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus and/or prostate cancer.  In this regard, the January 1981 service pre-retirement examination found the Veteran's endocrine system, genitourinary system, and prostate to be normal. 

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service. In this context, the Board notes that the passage of numerous years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The clinical evidence of record reflects diagnoses of diabetes mellitus in August 2008 and prostate cancer in October 2008.  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disabilities in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that a nexus exits between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that such diseases are otherwise related to service.  See McLendon, 20 Vet. App. at 79. 

The Board notes that the Veteran has generally contended that his diabetes mellitus and prostate cancer are related to his purported in-service herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, 601 F.3d at 1278.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and/or prostate cancer and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of diabetes mellitus and peripheral neuropathy of the extremities, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of diabetes mellitus and prostate cancer requires the interpretation of results found on physical examination, laboratory tests, and knowledge of the internal endocrine and cellular processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus and prostate cancer.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

CONTINUED ON THE NEXT PAGE

ORDER

1.  Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is denied.

2.  Entitlement for service connection for prostate cancer, claimed as due to herbicide exposure, is denied.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


